Appeal by the defendant from a judgment of the County Court, Nassau County (LaPera, J.), rendered May 26, 1999, convicting him of criminal mischief in the third degree and equipping motor vehicles with radio receiving sets capable of receiving signals on the frequencies allocated for police use, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Santucci, J.P., Smith, Goldstein and Friedmann, JJ., concur.